United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3180
                                   ___________

Vaughn Lee Miller,                   *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the Western
                                     * District of Arkansas.
Andy Lee, Sheriff, Benton County;    *
Deputy R. D. Connor;                 *    [UNPUBLISHED]
Deputy Paul Newell,                  *
                                     *
            Appellees.               *
                                ___________

                         Submitted: February 4, 2002
                             Filed: February 7, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Arkansas inmate Vaughn Lee Miller filed a 42 U.S.C. § 1983 complaint against
two Benton County deputies and the sheriff, based on injuries he allegedly received
while being transported from one jail to another. The district court1 granted
defendants’ motion for summary judgment, finding that Miller’s complaint alleged


      1
      The Honorable Beverly Stites Jones, Unites States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
no more than negligence and therefore did not state a section 1983 claim. Upon de
novo review, see Spencer v. Knapheide Truck Equip. Co., 183 F.3d 902, 904-05 (8th
Cir. 1999), cert. denied, 528 U.S. 1157 (2000), we agree with the district court, see
Williams v. Kelso, 201 F.3d 1060, 1065 (8th Cir. 2000) (to establish claim of
deliberate indifference to substantial risk of serious harm, plaintiff must show more
than negligence); Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001) (supervisor
liability arises only if supervisor directly participates in constitutional violation, or
failure to train causes constitutional deprivation).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-